Title: From John Adams to Benjamin Rush, 13 May 1812
From: Adams, John
To: Rush, Benjamin



Friend of 74
Quincy May 13. 1812

Say what you will, that Man is in a poor case who is reduced to the necessity of looking to Posterity for Justice or Charity; and he who is obliged to fly to Newgate and to Cobbet for consolation, is in a more forlorn Situation Still.
Col. P. is entertaing and instructing the Public by a new series of addresses to the People, the fourth number of which I read in Dr Parks Repertory last night, in which he charges Jefferson and Madison with Duplicity, Falshood, Deception, Hipocracy, Enmity to commerce, Subserviency to Napoleon, concert with him to destroy Great Britain &c &c &c.
Witherspoon had Witt and sense and taste, but his maxim is not universally infallible. Scandal may be sometimes killed much Sooner than it would die a natural death. You may be as wise as the old Scott with his mitten muffled tongue, by Saying that Scandal is the Devil; the Author of all the evil in the Universe; the cause of all the Wars, dissentions and Revolutions, Duels, Suicides, murders massacres on this Earth. You will soon see the fruits of Scandal in the Votes of Massachusetts and New York. The Northern Politicians, for 12 years past have retaliated upon the Southern Politicians, the Scandal they published and recorded against me for 12 years before. I would Subscribe 100 Guineas for a compleat Edition of all the Scandal against me from 1789 to 1801, contained in the circular Letters of the Members of Congress from all the Southern and middle States. Do you remember the hellish Lies of your old Finley and your old Smilie. The Tory part of the northern Politicians have for 11 years past retaliated upon the Southern and middle States their Lies and Scandals, their Impudence, Insolence, and almost, not quite, their Seditions, Insurrections and Rebellions.
There is a difference, Doctor Rush, between Truth and Falshood, Right and Wrong, Virtue and Vice: let us not endeavour to confound them. There is Something hollow, Something rotten, which if not explored will end in Blood and Division. How soon did the Scandal of your Tenche Cox, your Augustus Muhlenbourg, your Peter Muhlenburg, die, without being Killed? And why was Augustus Muhlenburg my Ennemy? Because I did not comply with his Servile abject Beggary of the office of Treasurer of the Mint, which he had the creeping humility to beg of me by Letter under his hand: and because I bestowed that Office upon Dr Benjamin Rush, against his Muhlenburgs Solicitations and forty others. I have told you in former letters why Peter Muhlenburg joined with Tenche Coxe and his Brother in propagating Scandal against me. Hamilton would not let Washington and Washington and the Senate would not let me make him a Brigadier General, and therefore he united with Tenche, Muhlenburg, Pierce Butler and another of your Philosophical Scoundrels whose Name I have forgot, to libel and Scandalize me.
If you can publish a compleat Treatise of Madness, you will instruct Mankind in a compleat System of Religion, Morals, Philosophy, and Policy, from the Expulsion of Adam and Eve from Paradise, to the last Embargo and the last Vote against an American Navy.
By the way I ought to Say one word more about Scandal. I know of no Remedy against it but Puffing. Ld Mansfield took a fancy to our Copely. He satt to him for his Picture in every Stage and Station of his Life, even to that of Min. Plen. in which he had been employed to negotiate some trifling thing in the diplomatic Way. He loved to chatt with Copely. He Said to him one day, “Copely your Reputation and your Employments and Profits are not in proportion to your Merits. My Lord, Said C. I do not complain. I am not dissatisfied with my Success. Copely said his Lordship, you have not learned your Art. You have derived no Reputation from the Puffers. You must send out and employ the Puffers.” These Puffers, Rush are the only killers of Scandal Washington, Franklin—I will go no farther at present—killed all Scandal by Puffing. You and I have never employed them and therefore Scandal has prevailed against Us. I have but one more Word to Say. My Son in Law, whom you mention, I assure you never Spoke in my hearing one disrespectful Word of my Man of ten or fifteen or twenty Talents. I have never conversed with any officer who uniformly mentioned his General with more affection and respect. Steuben told Smith that Washington once Said to him Steuben, that Smith was a Stiff backed young Man: and this Anecdote Smith told me. But not one Word did he ever utter in my presence of Resentment and Disrespect to Washington living or to his Memory since his death. He once explained to me upon my enquiry, the Story that Tom Paine has blazened all over Europe and America, of black Sam’s Wife and a pretty girl from Jersey or New York or Somewhere, which he Said was whispered and Snickered a little in the Army for a time; but without one Word expressive of his belief of the Scandal. I never knew a more Sincere Friend to Washington as far as I could judge, than Billy Smith. Jefferson has Sent me his “Batture” a most Sensible learned and masterly Pamphlet. I hope Ned Livingston, has opened Jeff’s eyes on the Subject of Jonathan Robbins, a Scandal that ought to have been killed before it died of old age. Indeed I know not whether it be dead yet. A more infernal wicked malicious unprincipled deliberate and cruel Scandal never Stalked this Earth.
Farewell Friend 1774 for the present
John Adams.
